 



Exhibit 10.36
THIRD AMENDMENT TO RIGHTS AGREEMENT
     THIS THIRD AMENDMENT TO RIGHTS AGREEMENT (“Amendment”), dated as of
September 8, 2006, is by and between Performance Food Group Company, a Tennessee
corporation (the “Company”), and Bank of New York, a New York trust company
(“Bank of New York”), and amends the Rights Agreement dated May 16, 1997, as
amended by that certain First Amendment to Rights Agreement dated as of June 30,
1999 and Second Amendment to Rights Agreement dated as of November 22, 2000 (the
“Rights Agreement”), between the Company and American Stock Transfer & Trust
Company, as successor Rights Agent (“AST”).
WITNESSETH:
     WHEREAS, the Board of Directors of the Company has determined it to be
advisable and in the best interest of the Company to amend the Rights Agreement
to provide for a new Rights Agent; and
     WHEREAS, pursuant to Section 21 of the Rights Agreement, the Board of
Directors of the Company has appointed Bank of New York as the new Rights Agent
effective as of September 8, 2006, and Bank of New York has agreed to act as
such;
     NOW THEREFORE, in consideration of the premises and the mutual agreements
herein set forth, the parties hereby agree as follows:
     1. The Company hereby appoints Bank of New York as Rights Agent to act as
agent to the Company in accordance with the terms and conditions of the Rights
Agreement, and Bank of New York hereby accepts such appointment.
     2. Section 3(c) of the Rights Agreement is hereby amended in its entirety
to read as follows:
     "(c) Rights shall, without any further action, be issued in respect of all
shares of Common Stock which are issued (including any shares of Common Stock
held in treasury) after the Record Date but prior to the earlier of the
Exercisability Date and the Expiration Date. Certificates representing such
shares of Common Stock issued after the Record Date shall bear the following
legend:
This certificate also evidences and entitles the holder hereof to certain rights
as set forth in the Rights Agreement between Performance Food Group Company (the
“Company”) and Bank of New York (as successor “Rights Agent”) dated as of
May 16, 1997, as amended (the “Rights Agreement”), the terms of which are hereby
incorporated herein by reference and a copy of which is on file at the principal
office of the stock transfer administration office of the Rights Agent. Under
certain circumstances, as set forth in the Rights Agreement, such Rights will be
evidenced by separate certificates and will no longer be evidenced by this

1



--------------------------------------------------------------------------------



 



certificate. The Company will mail to the holder of this certificate a copy of
the Rights Agreement, as in effect on the date of mailing, without charge
promptly after receipt of a written request therefor. Under certain
circumstances set forth in the Rights Agreement, Rights issued to, or held by,
any Person who is, was or becomes an Acquiring Person or any Affiliate or
Associate thereof (as such terms are defined in the Rights Agreement), whether
currently held by or on behalf of such Person or by any subsequent holder, may
become null and void.
With respect to certificates representing shares of Common Stock (whether or not
such certificates include the foregoing legend), until the earlier of the
Exercisability Date and the Expiration Date, (i) the Rights associated with the
shares of Common Stock represented by such certificates shall be evidenced by
such certificates alone, (ii) registered holders of the shares of Common Stock
shall also be the registered holders of the associated Rights, and (iii) the
transfer of any of such certificates shall also constitute the transfer of the
Rights associated with the shares of Common Stock represented by such
certificates.”
     3. This Amendment shall be governed by an construed in accordance with the
laws of the State of Tennessee.
     4. This Amendment may be executed in one or more counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
shall be deemed to be an original, but all of which taken together shall
constitute one and the same instrument.
(Next Page is Signature Page)

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed, all as of the date first above written.

            PERFORMANCE FOOD GROUP COMPANY
      By:   /s/ Jeffrey W. Fender         Name:   Jeffrey W. Fender      
Title:   VP & Treasurer    

            BANK OF NEW YORK
      By:   /s/ Douglas Ditoro         Name:  Douglas Ditoro       Title:  
Assistant Vice President    

3